Case 1:19-cv-25008-JEM Document 31-1 Entered on FLSD Docket 08/31/2020 Page 1 of 10




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                                          CASE NO.: 19-cv-25008

   ALBERTO MOJICA,

            Plaintiff,

   vs.

   VICTORY CONTRACTORS, INC,
   and MANUEL ALAMEDA

         Defendants.
   ________________________________/

                                        AMENDED COMPLAINT

             COMES NOW, the Plaintiff, ALBERTO MOJICA (hereinafter referred to as “Plaintiff”),

   on behalf of himself, by and through the undersigned counsel, files this Complaint against

   Defendants VICTORY CONTRACTORS INC, a Florida Profit Corporation, (hereinafter referred

   to as “Corporate Defendant”) and MANUEL ALAMEDA (hereinafter referred to as “Alameda”)

   collectively (“DEFENDANTS”) and states as follows:

                                PARTIES, JURISDICTION, AND VENUE

   1. Plaintiff was and is a sui juris resident of Miami-Dade County, Florida, at all times material.

         He was an hourly non-exempt employee of the Defendants, as the term “employee” is defined

         by 29 U.S.C § 203 (e) who consents to participate in this lawsuit.

   2. Defendant VICTORY CONTRACTORS is a corporation organized and existing under and by

         virtue of the laws of Florida and registered to do business within Florida. Defendant has its

         principal place of business in Miami, Florida. Defendant has, at all times material hereto,

         conducted substantial and continuous business within the Southern District of Florida, and is

         subject to the laws of the United States and the State of Florida.

                                                      1
Case 1:19-cv-25008-JEM Document 31-1 Entered on FLSD Docket 08/31/2020 Page 2 of 10




   3. VICTORY CONTRACTORS is an “employer” as defined by 29 U.S.C. § 203(d) and (s)(1),

      in that it has employees engaged in commerce or in the production of goods for commerce or

      that has employees handling, selling, or otherwise working on goods or materials that have

      been moved in or produced for commerce by any person.

   4. Defendant, Manuel Alameda, was and is the owner / officer / director of the corporate

      Defendant for the relevant time period. He ran its day-to-day operations, made financial

      decisions for the corporate Defendant, had supervisory authority over Plaintiff, and was

      partially, ultimately, and/or totally responsible for paying Plaintiff’s wages.

   5. Defendant ALAMEDA acted directly in the interest of his company, VICTORY

      CONTRACTORS. Upon all available information, ALAMEDA controlled the manner in

      which Plaintiff performed his work and the pay he was to receive.

   6. Defendants were Plaintiff’s direct employers, joint employers and co-employers as that term

      “employer” is defined by 29 U.S.C. §203 (d).

   7. Jurisdiction is conferred upon this Court pursuant to 29 U.S.C. § 216(b), 28 U.S.C. § 1331,

      and 28 U.S.C. § 1367.

   8. Venue is proper pursuant to 28 U.S.C. §1391(b)(ii) because Defendants transacts business in

      this District, because the corporate Defendant maintains an office in this District, and because

      most if not all of the operational decisions affecting Plaintiff’s employment were made in this

      District, while Plaintiff worked in Miami-Dade County, where payment was to be received.

   9. At all times material to this Complaint, Defendant VICTORY CONTRACTORS has had two

      (2) or more employees who have regularly sold, handled, or otherwise worked on goods and/or

      materials Including, but not limited to the following: wrenches, tow cables, flashlights,

      batteries, telephones, paper goods, invoice sheets, office supplies, pens, and other office and


                                                    2
Case 1:19-cv-25008-JEM Document 31-1 Entered on FLSD Docket 08/31/2020 Page 3 of 10




      tow-related materials. Those goods and/or materials have been moved in or produced for

      commerce which as employees subject to the provisions of the FLSA, 29 U.S.C. § 207.

   10. In particular, Defendants own and operate a home remodeling business that uses tools,

      machinery, equipment, lumber, and materials, and supplies that were previously placed in the

      stream of commerce from outside the State of Florida before being in this District to engage in

      interstate commerce, in order to offer their services to their customers located throughout the

      State of Florida.

   11. Plaintiff’s work for Defendants was actually in or so closely related to the movement of

      commerce while he worked for Defendants that Plaintiff is covered under the FLSA through

      individual coverage, as Plaintiff regularly and recurrently used the instrumentalities of

      interstate commerce. More specifically, Plaintiff his duties included but were not limited to,

      remodeling, painting, performing demolition work, breaking down old structures and hauling

      materials away in preparation for some renovation projects.

   12. VICTORY CONTRACTORS upon knowledge and belief, has gross revenue which exceeds

      $500,000 for each of the past three (3) years and utilizes goods in the flow of commerce across

      state lines.

   13. Declaratory, injunctive, legal and equitable relief sought pursuant to the laws set forth above

      together with attorneys’ fees, costs and damages.

   14. All conditions precedent for the filing of this action before this Court have been previously

      met, including the exhaustion of all pertinent administrative procedures and remedies.




                                                    3
Case 1:19-cv-25008-JEM Document 31-1 Entered on FLSD Docket 08/31/2020 Page 4 of 10




      PLAINTIFF’S FACTUAL ALLEGATIONS COMMON TO ALL COUNTS

   15. Plaintiff is a non-exempt employee of Defendants and is subject to the payroll practices and

      procedures set forth hereinafter, and who worked in excess of forty (40) hours during one or

      more workweeks within three (3) years of the filing of this complaint.

   16. Specifically, Plaintiff performed worked for Defendants as a laborer since 2018 on and off

      through on or about November 18, 2019.

   17. Between the period of on or about March 1, 2018, through on or about July 31, 2018, and the

      between the period of on or about September 16, 2019, through on or about November 18,

      2019, Defendants required that Plaintiff work at different home sites throughout the State of

      Florida.

   18. To the extent that records exist regarding the exact dates of Plaintiff’s employment exist, and

      of the times he worked each workday, such records are in the exclusive custody of the

      Defendants.

   19. During Plaintiff’s employment Defendants compensated Plaintiff at a rate of $150.00 per day.

   20. During Plaintiff’s employment, Plaintiff regularly worked twelve (12) hours per day, seven (7)

      days a week.

   21. At all times pertinent to this action, Defendants failed to comply with 29 U.S.C. §§ 201 – 219

      in that Plaintiff performed services for Defendants for which no provision was made to

      properly pay for those hours worked over forty (40) in a given workweek.

   22. Plaintiff was not paid at the proper overtime rate for hours worked in excess of forty (40) each

      week, as proscribed by the laws of the United States and the State of Florida.

   23. Furthermore, during the last week of his employment, Plaintiff was not compensated at all for

      some of the hours worked.


                                                    4
Case 1:19-cv-25008-JEM Document 31-1 Entered on FLSD Docket 08/31/2020 Page 5 of 10




   24. Defendants knew that Plaintiff was working overtime, and that Federal law requires employees

      to be compensated at time and one-half per hour for overtime pay.

   25. Defendants maintained complete control over the hours Plaintiff worked and the pay he was

      to receive.

   26. Plaintiff has retained the undersigned firm to prosecute this action on his behalf and has agreed

      to pay it a reasonable fee for its services.

   27. Plaintiff is entitled to his reasonable attorneys’ fees and costs if he is the prevailing party in

      this action.

                                          COUNT I
           Wage & Hour Federal Statutory Violation against VICTORY CONTRACTORS

   28. Plaintiff re-adopt each and every factual allegation as stated in paragraphs 1 through 27 of this

      complaint as if set out in full herein.

   29. This action is brought by Plaintiff to recover from Defendant unpaid overtime and minimum

      wage compensation, as well as an additional amount as liquidated damages, costs, and

      reasonable attorney’s fees under the provisions of 29 U.S.C. § 201 et seq., and specifically

      under the provisions of 29 U.S.C. § 207. 29 U.S.C. § 207 (a)(1) states, “ No employer shall

      employ any of his employees… for a work week longer than 40 hours unless such employee

      receives compensation for his employment in excess of the hours above-specified at a rate not

      less than one and a half times the regular rate at which he is employed.”

   30. Since the commencement of Plaintiff's employment, VICTORY CONTRACTORS has

      willfully violated the provisions of § 7 of the Act [29 U.S.C. § 207] by employing employees

      engaged in commerce for workweeks longer than forty (40) hours without compensating him

      for all hours worked in excess of forty (40) hours at a rate not less than one and one half times

      his regular rate.

                                                     5
Case 1:19-cv-25008-JEM Document 31-1 Entered on FLSD Docket 08/31/2020 Page 6 of 10




   31. Specifically, Plaintiff worked at least 72-84 hours during each work week in which he was

      employed but he was not compensated at time and a half for the hours worked over forty (40)

      hours.

   32. 29 U.S.C. § 207 (a)(1) states, “No employer shall employ any of his employees… for a work

      week longer than 40 hours unless such employee receives compensation for his employment

      in excess of the hours above-specified at a rate not less than one and a half times the regular

      rate at which he is employed.”

   33. VICTORY CONTRACTORS is and was, during all times hereafter mentioned, an enterprise

      engaged in commerce or in the production of goods for commerce as defined in §§ 3 (r) and

      3(s) of the FLSA, 29 U.S.C. § 203(r) and 203(s). VICTORY CONTRACTORS’ business

      activities involve those to which the Fair Labor Standards Act applies.

   34. The Plaintiff’s work for VICTORY CONTRACTORS likewise affects interstate commerce.

   35. Plaintiff was not exempted from the overtime provision of the Act pursuant to the provisions

      of the Act, 29 U.S.C. § 213(a).

   36. VICTORY CONTRACTORS has knowingly and willfully failed to pay Plaintiff at time and

      one half of his regular rate of pay for all hours worked in excess of forty (40) per week between

      the relevant time period.

   37. By reason of the said intentional, willful and unlawful acts of VICTORY CONTRACTORS,

      Plaintiff has suffered damages plus incurring costs and reasonable attorneys' fees.

   38. Plaintiff seeks to recover for unpaid wages accumulated from the date of hire.

   39. VICTORY CONTRACTORS never posted any notice, as required by the Fair Labor Standards

      Act and Federal Law, to inform employees of their federal rights to overtime and minimum

      wage payments.


                                                   6
Case 1:19-cv-25008-JEM Document 31-1 Entered on FLSD Docket 08/31/2020 Page 7 of 10




   40. As a result of VICTORY CONTRACTORS’ willful violations of the Act, Plaintiff is entitled

      to liquidated damages.

   41. Plaintiff has retained the undersigned counsel to represent him in this action, and pursuant to

      29 U.S.C. § 216(b), Plaintiff is entitled to recover all reasonable attorneys' fees and costs

      incurred in this action from VICTORY CONTRACTORS.


   WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:

          A. Adjudge and decree that Defendant has violated the FLSA and has done so willfully,

              intentionally and with reckless disregard for Plaintiff’s rights;

          B. Award Plaintiff actual damages in the amount shown to be due for unpaid minimum

              wage and overtime compensation for hours worked in excess of forty (40) weekly, with

              interest; and

          C. Award Plaintiff an equal amount in double damages/liquidated damages; and

          D. Award Plaintiff the costs of this action, together with a reasonable attorneys' fees; and

          E. Grant Plaintiff such additional relief as the Court deems just and proper under the

              circumstances.

                                  COUNT II
        VIOLATION OF FLSA / MINIMUM WAGE against VICTORY CONTRACTORS

   42. Plaintiff re-alleges and re-avers paragraphs 1–27, as fully set forth herein.

   43. During the course of Plaintiff’s employment with Defendant, Plaintiff was not compensated at

      all for all hours worked. Plaintiff performed work for Defendant for which he was not paid.

   44. The Defendant willfully violated §§ 6 and 15 of the FLSA by failing to compensate Plaintiff

      at a rate equal to the federal minimum wage for work performed while Defendant employed

      Plaintiff during the relevant time period.


                                                     7
Case 1:19-cv-25008-JEM Document 31-1 Entered on FLSD Docket 08/31/2020 Page 8 of 10




   45. As a direct result of Defendant’s willful violation of federal laws, Plaintiff has suffered

      damages, including wages, liquidated damages, and costs and fees associated with this action.

          WHEREFORE, for workweeks within three (3) years of the filing of this Complaint,

   Plaintiff requests judgment for:

       A. Minimum wage payment, wages, salary, lost benefits, and any other compensation denied

           or lost to Plaintiff by reason of Defendants’ violation of the FLSA.

       B. Interest on the amount found due;

       C. Liquidated and compensatory damages pursuant to 29 U.S.C. § 2617(a)(1)(A)(iii);

       D. A jury trial on all issues so triable;

       E. Assessment against Defendants of reasonable costs and reasonable attorney’s fees of this

           action; and

       F. Such other relief as the Court deems just and proper.


                                         COUNT III
                   Wage & Hour Federal Statutory Violation against ALAMEDA

   46. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1 through 27 of

      this complaint as if set out in full herein.

   47. At the times mentioned, Defendant ALAMEDA was, and is now, a corporate officer of

      corporate Defendant, VICTORY CONTRACTORS.

   48. Defendant ALAMEDA was an employer of Plaintiff within the meaning of Section 3(d) of the

      “Fair Labor Standards Act” [29 U.S.C. § 203(d)], in that ALAMEDA acted directly in the

      interests of Defendant VICTORY CONTRACTORS in relation its employees including

      Plaintiff.




                                                     8
Case 1:19-cv-25008-JEM Document 31-1 Entered on FLSD Docket 08/31/2020 Page 9 of 10




   49. Specifically, ALAMEDA supervised Plaintiff, determined company payroll decisions, and

      maintained the right to hire and fire Plaintiff during all pertinent times hereto.

   50. Defendant ALAMEDA had operational control of the business and is thus jointly liable for

      Plaintiff’s damages.

   51. Defendant ALAMEDA willfully and intentionally refused to properly pay Plaintiff wages as

      required by the law of the United States as set forth above and remains owing Plaintiff these

      wages since the commencement of Plaintiff’s employment with Defendants as set forth above.

   WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:

          A. Adjudge and decree that Defendant has violated the FLSA and has done so willfully,

              intentionally and with reckless disregard for Plaintiff’s rights;

          B. Award Plaintiff actual damages in the amount shown to be due for unpaid overtime

              compensation for hours worked in excess of forty (40) weekly, with interest; and

          C. Award Plaintiff an equal amount in double damages/liquidated damages; and

          D. Award Plaintiff the costs of this action, together with a reasonable attorneys' fees; and

          E. Grant Plaintiff such additional relief as the Court deems just and proper under the

              circumstances.

                                     COUNT IV
                 VIOLATION OF FLSA / MINIMUM WAGE against ALAMEDA

   52. Plaintiff re-alleges and re-avers paragraphs 1–27, as fully set forth herein.

   53. During the course of Plaintiff’s employment with Defendant, Plaintiff was not compensated at

      all for all hours worked. Plaintiff performed work for Defendant for which he was not paid.

   54. The Defendant willfully violated §§ 6 and 15 of the FLSA by failing to compensate Plaintiff

      at a rate equal to the federal minimum wage for work performed while Defendant employed

      Plaintiff during the relevant time period.

                                                     9
Case 1:19-cv-25008-JEM Document 31-1 Entered on FLSD Docket 08/31/2020 Page 10 of 10




    55. Specifically, in the last week of his employment, Plaintiff was not compensated at all for some

        of the hours worked.

    56. As a direct result of Defendant’s willful violation of federal laws, Plaintiff has suffered

        damages, including wages, liquidated damages, and costs and fees associated with this action.

            WHEREFORE, for workweeks within three (3) years of the filing of this Complaint,

    Plaintiff requests judgment for:

        A. Minimum wage payment, wages, salary, lost benefits, and any other compensation denied

            or lost to Plaintiff by reason of Defendants’ violation of the FLSA.

         B. Interest on the amount found due;

         C. Liquidated and compensatory damages pursuant to 29 U.S.C. § 2617(a)(1)(A)(iii);

         D. A jury trial on all issues so triable;

         E. Assessment against Defendants of reasonable costs and reasonable attorney’s fees of this

             action; and

         F. Such other relief as the Court deems just and proper.

                                          DEMAND FOR JURY TRIAL

    Plaintiff demands a trial by jury on all issues so triable.

    Dated this 31st day of August 2020                      Respectfully submitted,


                                                     By: /s/ Nathaly Saavedra.
                                                     Nathaly Saavedra, Esq.
                                                     Florida Bar No. 118315
                                                     nathaly@Peregonza.com
                                                     PEREGONZA THE ATTORNEYS, PLLC
                                                     1414 NW 107th Ave, Suite 302
                                                     Doral, FL 33172
                                                     Tel. (786) 650-0202
                                                     Fax. (786) 650-0200
                                                     Attorneys for Plaintiff



                                                      10
